       2:17-cr-20037-JES-JEH # 313        Page 1 of 7                                        E-FILED
                                                                 Thursday, 25 April, 2019 08:53:48 AM
                                                                        Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )


     THE UNITED STATES OF AMERICA’S REPLY TO THE DEFENDANT’S
    RESPONSE TO THE UNITED STATES’ NOTICE OF EXPERTS AND TESTS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and files its reply to the defendant’s response to the United States’ Notice of

Experts and Tests. (R.305) (hereinafter “Def.Response”). The defendant’s response

raised four objections to the United States’ notice. (R.305) The Court denied two of those

objections and directed the United States to respond to the remaining two. (R.307)

      1.      ADHD Is A Differential Diagnosis To Disorders Contained In The
              Defendant’s Notice

       The defendant contends that Dr. Denney should not be permitted to administer

the Connors’ Adult ADHD Rating Scale because, according to the defendant, ADHD is

not a differential diagnosis. Def.Response at 3-4. The defendant is mistaken.
          2:17-cr-20037-JES-JEH # 313         Page 2 of 7



          The defendant gave notice of his intent to rely on 12 separate disorders contained

within the DSM-5 chapter on Schizophrenia Spectrum and other Psychotic Disorders.

(R.161) (citing DSM-5, at 87-122). That chapter includes Schizophreniform Disorder.

DSM-5, at 96-99. (Attachment One) ADHD is an enumerated differential diagnosis for

Schizophreniform Disorder. Id. at 99. As such, Dr. Denney’s administration of the

Connors’ Adult ADHD Rating Scale is authorized by the Court’s Order. (R.220, at 4)

          2.     There Is No Basis For Advance Notice Of The Validity Measures

          The defendant next contends that he should be given advance notice of the

“validity measures” that Dr. Denney will incorporate into his examination.

Def.Response at 4. This argument is without merit.

          In support of his argument, the defendant analogizes validity measures to

“tests,” but that is not correct. Validity measures are simplistic tasks that are designed

to “appear” difficult but are actually simple. Validity measures are included in

psychological test batteries at random intervals to ensure that the subject is paying

attention and giving full effort. This is critical, because the accuracy of

neuropsychological tests, including IQ tests, depends on the subject giving adequate

effort.

          Moreover, the defendant’s effort level is relevant as a diagnostic tool. This is true

because the enumerated differential diagnoses for Brief Psychotic Disorder, another of

the defendant’s noticed disorders, includes “malingering and factitious disorders.”




                                                2
       2:17-cr-20037-JES-JEH # 313         Page 3 of 7



DSM-5, at 96. (Attachment One). In other words, the defendant may have been

demonstrating symptoms that were “intentionally produced.” Id. As the DSM-5 notes,

“[w]hen malingering involves apparently psychotic symptoms, there is usually

evidence that the illness is being feigned for an understandable goal.” Id. Here, the

“understandable goal” is the desire to avoid the death penalty. Dr. Denney’s use of

validity measures will enable him to discover if the defendant is attempting to “feign” a

mental illness by giving inadequate effort during the examination.

       Importantly, the defendant cites no caselaw in support of his objection, and the

United States is not aware of any. Rather, at least one district court has recognized the

need for validity measures to be given without advance notice to the defense. In United

States v. Northington, the Court noted that “administering tests that assess malingering

is entirely reasonable. Moreover, defense counsel have failed to offer any reason why

advance notice of the names of malingering tests is necessary to protect Defendant’s

rights.” 2012 WL 4024944, at *6 (E.D. Pa. Sept. 12, 2012) (noting that defense counsel

would have an opportunity to object before testimony). The same is true here.

       Validity measures are necessary to ensure that neurocognitive tests are

measuring the subject’s actual cognitive ability rather than the subject’s poor task

engagement. Thus, their effectiveness is essential in guaranteeing that Dr. Denney’s

examination results are accurate, and also to ensure that the defendant is not feigning

mental illness. There is no legal basis for giving advance notice to the defendant of the

validity measures, and the failure to do so will not affect his rights.



                                              3
       2:17-cr-20037-JES-JEH # 313          Page 4 of 7



       3.     The Defendant’s Objections Point Out the Need for a Mutual Exchange
              of Raw Data Following Dr. Denney’s Examination

       The defendant’s response raises an issue that the parties neglected to raise with

this Court previously – namely, the exchange of raw data between experts. A

comparison of the raw data for the defense psychologist’s examination and Dr.

Denney’s examination is a necessary component of Dr. Denney’s rebuttal report and, if

the defendant proceeds with Rule 12.2 evidence, his rebuttal testimony.

       Though Dr. Denney could prepare a report based exclusively on his own

examination and the results thereof, such a report would be incomplete. Dr. Denney’s

rebuttal testimony will depend, in part, on a comparison of his examination to the

defense expert’s. An analysis of statistically significant differences in the defendant’s

performance during the two examinations might rule-in, or rule-out, certain diagnoses –

including both “malingering and factitious disorders” and schizophrenia. See, e.g.,

Robert L. Heilbronner, et al, Official Position of the American Academy of Clinical

Neuropsychology on Serial Neuropsychological Assessments: The Utility and Challenges of

Repeat Test Administrations in Clinical and Forensic Contexts, THE CLINICAL

NEUROPSYCHOLOGIST, 1267, 1271-72 (Vol. 24) (2010) (noting that variable test scores can

be used to diagnose malingering); James Everett, et al, Performance of Patients with

Schizophrenia on the Wisconsin Card Sorting Test, JOURNAL OF PSYCHIATRY AND




                                              4
        2:17-cr-20037-JES-JEH # 313           Page 5 of 7



NEUROSICIENCE 123, 124-25) (Vol. 26, No. 2) (2001) (noting that schizophrenics perform

poorly on the WCST and do not improve over time without verbal reinforcement);

Larry J. Seidman, et al, Wisconsin Card Sorting Test Performance Over Time in

Schizophrenia, SCHIZOPHRENIA RESEARCH 233-42 (Vol. 5) (1991) (same).

       As the Court is aware, the firewall will “go up” between trial counsel and the

United States’ experts as of April 29, 2019. After that date, the experts will communicate

exclusively with firewall counsel unless and until the defendant has been convicted and

thereafter reaffirms his intent to present Rule 12.2 evidence in the penalty phase. As

such, there is no danger of the United States’ trial counsel being exposed to any of the

defense experts’ raw data. The most logical solution to the parties’ oversight in failing to

address this issue previously is for Dr. Denney and the defendant’s psychologist to

exchange their raw data after Dr. Denney has completed his examination.1 This will

allow both experts to compare each other’s raw data as part of their report.

       Alternatively, the United States respectfully requests that this Court define the

term “reports” to include raw data and notes with regard to paragraphs 10 and 11 of its

Rule 12.2 Procedures Order. (R.220) Dr. Denney will prepare a report of his examination




                                                                                               
       1 For ethical reasons, psychologists are encouraged to only disclose their raw data to
other licensed psychologists. This Court has ordered that the defendant is not required to
disclose the name of its experts to the United States. However, considering that the firewall will
separate Dr. Denney from the United States’ trial counsel, there is no cognizable harm for the
exchange of raw data (and identity) between Dr. Denney and the defendant’s expert.
                                                5
       2:17-cr-20037-JES-JEH # 313       Page 6 of 7



and await the defendant’s decision to reaffirm the presentation of Rule 12.2 evidence

and disclosure of his expert’s report and raw data. Upon receipt of that information,

Dr. Denney will prepare an addendum to his report which will be disseminated to the

defense when it is complete.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                 james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            6
       2:17-cr-20037-JES-JEH # 313         Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                                  /s/ James B. Nelson
                                                  James B. Nelson
                                                  Trial Attorney
                                                  Capital Case Section
                                                  United States Department of Justice
                                                  1331 F. Street NW, Room 625
                                                  Washington, DC 20004
                                                  Tel: (202) 598-2872
                                                  james.nelson@usdoj.gov




                                              7
